         Case 1:19-cr-00291-LAP Document 261 Filed 08/10/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  19 Cr. 291 (LAP)
-against-
                                                        ORDER
OLUWASEUN ADELEKAN, et al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

       In advance of the October 18, 2021 trial date, an in-person

pre-trial conference will be held on Friday, August 20, at 10:30

a.m.    Counsel who wish to waive a defendant’s appearance shall

notify the Court no later than Friday, August 13.            Additionally,

any counsel who wishes to appear by telephone shall inform the

Court no later than Friday, August 13.

       In addition to other pre-trial matters, at the conference

the Court will discuss Mr. Oyeneyin’s counsel’s motion to

appoint Mr. Oyeneyin new counsel (see dkt. no. 258).

       SO ORDERED.

Dated:       New York, New York
             August 10, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
